UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6805



JEFFREY S. BLANEY,

                                              Plaintiff - Appellant,

          versus


G. F. DRISCOLL, Law Librarian,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-98-1449-AM)


Submitted:   September 19, 2002       Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey S. Blaney, Appellant Pro Se. Samuel Lawrence Dumville,
Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffery S. Blaney appeals from the district court’s order

denying his motion to reconsider the denial of his 42 U.S.C. § 1983

(2000) complaint.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm substantially on reasoning of the district court, see Blaney

v. Driscoll, No. CA-98-1449-AM (E.D. Va. Apr. 18, 2002), noting

that because the motion to reconsider was filed more than ten days

after entry of the final judgment, the motion only is properly

considered under Fed. R. Civ. P. 60(b).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2